Opinion ﬁled January 31, 2013

 

(Eleventh (ﬂinurt of appeals

No. 11-13-00006-CV

IN RE JESUS MANUEL NAVARRETTE

 

Original Mandamus Proceeding

 

MEMORANDUM OPINION

Relator, Jesus Manuel Navarrette, has ﬁled a petition for writ of mandamus complaining
that Linda Haney, Ector County Clerk, has failed to forward a copy of a ﬁnal judgment to him in
a case wherein he is a party. He seeks an order from this court compelling the county clerk to do
so. We dismiss for want of jurisdiction.

A court of appeals has no general writ power over a person other than a judge of a district
or county court unless issuance of the writ is necessary to enforce the court’s jurisdiction. See
TEX. GOV’T CODE ANN. § 22.221 (West 2004). A court of appeals has no jurisdiction to issue a
writ of mandamus against a trial court clerk unless necessary to enforce its jurisdiction. In re
Washington, 7 S.W.3d 181, 182 (Tex. App.-Houston [lst Dist] 1999, orig. proceeding).
Relator has not shown that a writ of mandamus directed to the county clerk is necessary to

enforce our jurisdiction. Therefore, we do not have jurisdiction to issue a writ of mandamus

against the county clerk.

Accordingiy, {he petition for writ of mandamus is dismissed for want of jurisdiction.

PER CUREAM

January 31, 2013

Panel cansists of: Wrighg C.J.,
McCali, J” and Wiiison, J.